DENY; and Opinion Filed December 6, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01196-CV

                         IN RE SCOTT ALAN COPELAND, Relator

                 Original Proceeding from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-83934-2017

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
       Before the Court is relator’s October 10, 2018 petition for writ of mandamus. In this

original proceeding, relator seeks a writ of mandamus setting aside the trial court’s January 29,

2018 and May 22, 2018 orders quashing subpoenas duces tecum. To establish a right to mandamus

relief in a criminal case, the relator must show that the trial court violated a ministerial duty and

there is no adequate remedy at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim.

App. 2013) (orig. proceeding). An act is ministerial “when the law clearly spells out the duty to be

performed ... with such certainty that nothing is left to the exercise of discretion or judgment.”

State ex rel. Healey v. McMeans, 884 S.W.2d 772, 774 (Tex. Crim. App. 1994) (orig. proceeding)

(quoting Tex. Dep’t. of Corrections v. Dalehite, 623 S.W.2d 420, 424 (Tex. Crim. App. 1981)).

       Mandamus is an extraordinary remedy, not issued as a matter of right, but at the discretion

of the court. Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993) (orig. proceeding).

Although mandamus is not an equitable remedy, its issuance is largely controlled by equitable
principles. Id. One such principle is that “equity aids the diligent and not those who slumber on

their rights.” Id. Thus, delaying the filing of a petition for mandamus relief may waive the right to

mandamus unless the relator can justify the delay. In re Pendragon Transp. LLC, 423 S.W.3d 537,

540 (Tex. App.—Dallas 2014, orig. proceeding) (citing In re Int’l Profit Assocs., Inc., 274 S.W.3d
672, 676 (Tex. 2009) (orig. proceeding)).

        Based on the record before us, we conclude relator has not established a violation of a

ministerial duty and is not entitled to mandamus relief. Further, relator has offered no justification

for his delay in seeking mandamus relief and is, therefore, not entitled to equitable relief. See

Rivercenter Assocs., 858 S.W.2d at 367–68 (mandamus denied because relator waited over four

months to seek to move to quash jury demand and did not justify the delay). Accordingly, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


181196F.P05




                                                  –2–